internal_revenue_service national_office technical_advice_memorandum number release date third party contact none index uil no case mis no tam-125928-02 cc psi b8 director area small_business self employed operating division date n a none held taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend x a b c d issue whether taking into account x’s proposed sales described below x will make more than casual sales of aviation_fuel for purposes of being registered by the irs as a producer of aviation_fuel under b of the internal_revenue_code conclusion taking into account x’s proposed sales x will make more than casual sales of aviation_fuel for purposes of being registered by the irs as a producer of aviation_fuel under b facts x is a domestic commercial airline that buys and uses aviation_fuel to determine whether x is to be registered as an aviation_fuel producer the director tam-125928-02 that submitted this request for technical_advice has analyzed x’s projected fuel activities during a certain future period period during the period x will make a total of approximately a deliveries of aviation_fuel into its aircraft and use a total of approximately b gallons also during the period x proposes to make a total of approximately c sales of aviation_fuel to several commercial airlines and aviation_fuel producers the amount of fuel x will sell will total approximately d gallons x may also make occasional sales to other airlines and producers during the period all of the aviation_fuel that x will sell during the period will be in bulk quantities and will be delivered into the bulk storage tanks of x’s buyers law section a imposes a tax on the sale of aviation_fuel by the producer or importer thereof or by any producer of aviation_fuel section a provides that for purposes of a if any producer uses aviation_fuel other than for a nontaxable_use as defined in sec_6427 on which no tax has been imposed under a or on which tax has been credited or refunded then such use shall be considered a sale section b a provides that producer includes any person described in b b and registered under sec_4101 with respect to the tax imposed by section b b provides that a person is described herein if a person is a refiner blender or wholesale_distributor of aviation_fuel or a dealer selling aviation_fuel exclusively to producers of aviation_fuel section b provides that for purposes of b wholesale_distributor includes any person that sells aviation_fuel to producers retailers or to users that buy in bulk quantities and accept delivery into bulk storage tanks this term does not include any person that excluding wholesale_distributor from b is a producer or importer section v c of notice_88_132 1988_2_cb_552 as modified by notice_89_38 1989_1_cb_679 defines wholesale_distributor for purposes of the term producer section v c provides that a wholesale_distributor includes any person that a holds itself out to the public as being engaged in the trade_or_business of selling aviation_fuel to producers of aviation_fuel to retailers or to users of aviation_fuel that buy in bulk quantities and accept delivery into bulk storage tanks and b actually makes more than casual sales of aviation_fuel to the producers retailers or users described in a for this purpose bulk storage tank means a container that holds at least gallons and is tam-125928-02 not the fuel supply tank of an aircraft highway vehicle or train and bulk quantities mean sec_25 gallons or more section v c c provides that a person will be considered to make more than casual sales of aviation_fuel if i at least percent of its number of sales of aviation_fuel during the preceding month period or some other period as determined by the irs is to the producers retailers or users described in section v c a of notice_88_132 the percent test or ii at least percent of its volume of aviation_fuel during the preceding month period or some other period as determined by the irs is sold to the producers retailers or users described in section v c and at least of its sales or a proportional number if a period other than months is used are made to such buyers the percent test rationale during the period all of x’s proposed sales of aviation_fuel will be to users that will buy in bulk quantities and accept delivery into bulk storage tanks thus x would meet the percent test as a result x would make more than casual sales of aviation_fuel for purposes of qualifying as a wholesale_distributor to be registered as a producer by the irs the director suggests however that x will not be making more than casual sales of aviation_fuel the director believes that each delivery of aviation_fuel into the fuel supply tank of an x aircraft that is each use of aviation_fuel by x should be treated as a sale for purposes of the percent test and that all the fuel that x uses should be treated as sold by x for purposes of the percent test as authority for this approach the director cites a which describes circumstances under which a use of aviation_fuel is treated as a sale of that fuel under the director’s approach x would not meet the percent test because c x’s proposed number of bulk sales would be much less than percent of the sum of a plus c the total number of x’s sales if the number of x’s nonbulk deliveries into its aircraft are treated as sales also x would not meet the percent test because d x’s proposed volume of bulk sales would be much less than percent of the sum of b plus d the total volume of volume of x’s sales if the number of x’s nonbulk deliveries into its aircraft are treated as sales we disagree with the director’s analysis because a use of aviation_fuel is not treated as a sale for purposes of the definition of wholesale_distributor words in statutes and other legal documents are to be given their ordinary meaning in the absence of persuasive reasons to the contrary a sale is the transfer of title in property for a price see black’s law dictionary 7th ed uniform commercial code and sec_48_0-2 of the manufacturers and retailers excise_tax regulations tam-125928-02 section a does not command a contrary result under a if a producer uses previously untaxed aviation_fuel for a taxable use then that use is considered a sale but only for purposes of imposing the tax under a nothing in a or notice_89_38 suggests that a also affects the ordinary meaning of sale in the definition of wholesale_distributor a use of fuel in fact is not a sale of the fuel but is so treated by a only for the limited purpose of imposing tax caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent in accordance with sec_6110 names addresses and identifying numbers have been deleted temporary or final regulations pertaining to one or more of the issues addressed in this memorandum have not yet been adopted therefore this memorandum will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the memorandum see section dollar_figure of revproc_2002_2 2001_1_irb_82 however a technical_advice_memorandum generally is not modified or revoked retroactively if the taxpayer demonstrates that the criteria in section dollar_figure of revproc_2002_2 are satisfied
